DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/20/2021 has been entered. Claims 1-18 and 21-22 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 08/20/2021, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (US 2014/0029439), in view of Condoluci et al (US 2021/0153078).
Regarding Claim 1, Shaw teaches a method (Fig. 3) comprising: at a network device of a service provider which provides access to a mobile network for wireless devices ([0055], Fig. 3, method 300 may be performed by any one or more devices such as monitoring and configuration node 230, [0043-0046], Fig. 2, core network 106 may provide the WTRUs 102 a, 102 b, 102 c with access to the networks 112, which may include other wired or wireless networks that are owned and/or operated by other service providers, monitoring and configuration node 230): 
obtaining a message indicating an occurrence of a disaster ([0056], Fig. 3, at 310 condition data and/or event data may be received at a monitoring and configuration node), the message including at least an emergency type and location information ([0052-0053], Fig. 2, monitoring and configuration node 230 may receive external data 290 regarding events that are occurring or have occurred external to network 201, monitoring and configuration node 230 may receive natural disaster data from an emergency services agency, in external data 290 indicates that an area of network 201 is likely to be affected by a natural disaster (~area of network indicates location information)); 
determining, based on the emergency type, a reconfiguration policy for reconfiguring the mobile network in an area indicated by the location information ([0056], Fig. 3, at 320 the data received may be analyzed to determine whether network changes are to be made, at 330 a determination may be made as to whether any network reconfiguration should be performed in order to improve the performance of the network, or avoid future degradation of the network, in light of the data received at block 310 and the analysis performed at block 320, [0054], Fig. 2, policies may be used based on external data 290 and/or condition data 260, characteristics of an event such as a type, location, track or trajectory (e.g., of a storm, hurricane, etc.), probability of occurrence, population impact, customer impact, duration, technology impact, second order effects, third order effects, etc. of an event may be 
reconfiguring the mobile network based on the reconfiguration policy ([0056], Fig. 3, at 340 the appropriate reconfiguration commands may be determined, generated, and transmitted to the appropriate recipient devices, [0053], Fig. 2, monitoring and configuration node 230 may transmit configuration commands 270 to elements in network 201 that cause those elements to route traffic around that area).  
While Shaw teaches providing configuration commands to one or more devices in the network, Shaw fails to teach providing a notification, to a session handling function of the mobile network, the notification indicating that the mobile network in the area has been reconfigured.
In the same field of endeavor, Condoluci teaches providing a notification, to a session handling function of the mobile network, the notification indicating that the mobile network in the area has been reconfigured ([0083], bearer negotiation during flow establishment in a 5G system, in Fig. 6A the constraints for bearer adjustment are propagated to the involved network functions, negotiation may take place with a network exposure function (NEF), FIG. 1 depicts how the AF 652 and the PCF 654 interact, and how the constraints for bearer adjustment are propagated to involved network functions, including the session management function (SMF) 656 and radio access network (RAN) 658,  [0303], network infrastructure may take decisions by which it dynamically changes the rouging (e.g., on the basis of load balancing consideration or reconfiguration of the network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network reconfiguration based on condition data received from network device indicating future service degradation such that the monitoring and configuration device may need to re-provision network resources to continue service, as taught in Shaw, to further include implementation the monitoring and configuration device as a network exposure function for negotiation See Condoluci [0004]).
Regarding Claim 2, Shaw, as modified by Condoluci, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Shaw further teaches wherein the reconfiguring based on the reconfiguration policy includes: dynamically re-allocating resources in the mobile network for the area to maximize services and coverage in the area ([0003], network monitoring and configuration device may analyze the data received from across the network and determine whether and how to redirect traffic, adjust delivery requirements, and/or re-provision network resources to improve service or avoid future service degradation, [0049], instruct one or more network devices within network 201 to re-provision network capacity to increase traffic capacity for highly congested network nodes, links and/or areas and/or reducing traffic capacity for less congested network nodes, links and/or areas).  
Regarding Claim 6,
Regarding Claim 8, Shaw, as modified by Condoluci, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Shaw further teaches wherein the emergency type includes a class of the disaster and a priority value of the disaster ([0054], Fig. 2, policies may be used based on external data 290 and/or condition data 260, characteristics of an event such as a type, location, track or trajectory (e.g., of a storm, hurricane, etc.), probability of occurrence, population impact, customer impact, duration, technology impact, second order effects, third order effects (~impact and effects indicate priority of the disaster), etc. of an event may be compared to policies configured on monitoring and configuration node 230 in order to determine the appropriate configuration commands 270 to provide to network devices).  
Regarding Claim 9, Shaw, as modified by Condoluci, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Shaw further teaches wherein the determining the reconfiguration policy is further based on status reports from a network repository function, which includes an indication of one or more failures of in an infrastructure of the mobile network in the area ([0046-0048], monitoring and configuration node 230 may receive condition data 260 from either or both RAN 240 and core network 250, network systems such as network performance management systems and operational support systems (OSS) that may provide counters, alarms, errors, etc., condition data 260 represents any and all condition data or other data described herein, and any number of transmissions of such data and any form of reporting such data, that may be sent from any device, element, or system in any portion of network 201, including RAN 240 and 250, monitoring and configuration node 230 may receive aggregated condition data representing condition data for more than one device that has been aggregated by one or more devices and sent on behalf of a plurality of devices).  
Regarding Claim 15, Shaw teaches an apparatus (Fig. 2, monitoring and configuration node 230) comprising: a communication interface configured to enable network communications on a mobile network ([0055], Fig. 3, method 300 may be performed by any one or more devices such as monitoring 
obtaining a message indicating an occurrence of a disaster ([0056], Fig. 3, at 310 condition data and/or event data may be received at a monitoring and configuration node), the message including at least an emergency type and location information ([0052-0053], Fig. 2, monitoring and configuration node 230 may receive external data 290 regarding events that are occurring or have occurred external to network 201, monitoring and configuration node 230 may receive natural disaster data from an emergency services agency, in external data 290 indicates that an area of network 201 is likely to be affected by a natural disaster (~area of network indicates location information)); 
determining, based on the emergency type, a reconfiguration policy for reconfiguring the mobile network in an area indicated by the location information ([0056], Fig. 3, at 320 the data received may be analyzed to determine whether network changes are to be made, at 330 a determination may be made as to whether any network reconfiguration should be performed in order to improve the performance of the network, or avoid future degradation of the network, in light of the data received at block 310 and the analysis performed at block 320, [0054], Fig. 2, policies may be used based on external data 290 and/or condition data 260, characteristics of an event such as a type, location, track or trajectory (e.g., of a storm, hurricane, etc.), probability of occurrence, population impact, customer impact, duration, technology impact, second order effects, third order effects, etc. of an event may be compared to policies configured on monitoring and configuration node 230 in order to determine the appropriate configuration commands 270 to provide to network devices); and 

While Shaw teaches providing configuration commands to one or more devices in the network, Shaw fails to teach providing a notification, to a session handling function of the mobile network, the notification indicating that the mobile network in the area has been reconfigured.
In the same field of endeavor, Condoluci teaches providing a notification, to a session handling function of the mobile network, the notification indicating that the mobile network in the area has been reconfigured ([0083], bearer negotiation during flow establishment in a 5G system, in Fig. 6A the constraints for bearer adjustment are propagated to the involved network functions, negotiation may take place with a network exposure function (NEF), FIG. 1 depicts how the AF 652 and the PCF 654 interact, and how the constraints for bearer adjustment are propagated to involved network functions, including the session management function (SMF) 656 and radio access network (RAN) 658,  [0303], network infrastructure may take decisions by which it dynamically changes the rouging (e.g., on the basis of load balancing consideration or reconfiguration of the network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network reconfiguration based on condition data received from network device indicating future service degradation such that the monitoring and configuration device may need to re-provision network resources to continue service, as taught in Shaw, to further include implementation the monitoring and configuration device as a network exposure function for negotiation bearer and reconfiguration constraints, as taught in Condoluci, in order to ensure all appropriate network entities have knowledge about changes in configuration restraints and that only valid network See Condoluci [0004]).
Regarding Claim 16, Shaw, as modified by Condoluci, teaches all aspects of the claimed invention as disclosed in Claim 15 above. Shaw further teaches wherein the processor is configured to perform the reconfiguring based on the reconfiguration policy by dynamically re-allocating resources in the mobile network for the area to maximize services and coverage in the area ([0003], network monitoring and configuration device may analyze the data received from across the network and determine whether and how to redirect traffic, adjust delivery requirements, and/or re-provision network resources to improve service or avoid future service degradation, [0049], instruct one or more network devices within network 201 to re-provision network capacity to increase traffic capacity for highly congested network nodes, links and/or areas and/or reducing traffic capacity for less congested network nodes, links and/or areas).


Claims 3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (US 2014/0029439), in view of Condoluci et al (US 2021/0153078), and further in view of Ramachandran et al (US 10,210,010).
Regarding Claim 3, Shaw, as modified by Condoluci, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach wherein the reconfiguring based on the reconfiguration policy includes one or more of: instantiating a virtual network function to maintain service continuity in the area; or adding a new service in the area to accommodate for the disaster.
In the same field of endeavor, Ramachandran teaches wherein the reconfiguring based on the reconfiguration policy includes one or more of: instantiating a virtual network function to maintain service continuity in the area (col. 5, lines 55-65, the disaster recovery plan includes bringing up a second system that has substantially the same characteristics as the first system at the moment just ~maintain service using second system), col. 8, lines 5-26, after a catastrophic event, a tool reads a startup script 163 2D (shown in FIG. 1C1) and for each VM to be brought up in the remote site, the tool will select an ancillary control virtual machine to be launched (see step 202), ancillary virtual control machine selects a next VM to be brought up in the remote site, then proceeds to write an instance of the network configuration directives to the VDisk of the selected VM (see step 206), tool can then dismount (see step 208) from the selected VM and reboot the VM (see step 210), when the rebooted VM comes up, it will have access to the network configuration directives that pertain to the remote site); or adding a new service in the area to accommodate for the disaster (this alternative is not invoked).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network reconfiguration based on condition data received from network device indicating future service degradation such that the monitoring and configuration device may need to re-provision network resources to continue service, as taught in Shaw, modified by Condoluci, to further include addition of virtualized network functions to the network coverage area as part of re-provisioning the resources, as taught in Ramachandran, in order to provide improved reconfiguration by migration to virtual machines without the requirement of administrative or other manual assistance. (See Ramachandran col. 1, lines 15-45, col. 2, lines 30-42)
Regarding Claim 17, Shaw, as modified by Condoluci, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination fails to teach wherein the processor performs the reconfiguring based on the reconfiguration policy including one or more of: instantiating a virtual network function to maintain service continuity in the area; or adding a new service in the area to accommodate for the disaster.
In the same field of endeavor, Ramachandran teaches wherein the processor performs the reconfiguring based on the reconfiguration policy including one or more of: instantiating a virtual ~maintain service using second system), col. 8, lines 5-26, after a catastrophic event, a tool reads a startup script 163 2D (shown in FIG. 1C1) and for each VM to be brought up in the remote site, the tool will select an ancillary control virtual machine to be launched (see step 202), ancillary virtual control machine selects a next VM to be brought up in the remote site, then proceeds to write an instance of the network configuration directives to the VDisk of the selected VM (see step 206), tool can then dismount (see step 208) from the selected VM and reboot the VM (see step 210), when the rebooted VM comes up, it will have access to the network configuration directives that pertain to the remote site); or adding a new service in the area to accommodate for the disaster (this alternative is not invoked).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network reconfiguration based on condition data received from network device indicating future service degradation such that the monitoring and configuration device may need to re-provision network resources to continue service, as taught in Shaw, modified by Condoluci, to further include addition of virtualized network functions to the network coverage area as part of re-provisioning the resources, as taught in Ramachandran, in order to provide improved reconfiguration by migration to virtual machines without the requirement of administrative or other manual assistance. (See Ramachandran col. 1, lines 15-45, col. 2, lines 30-42)
Regarding Claim 18, Shaw, as modified by Condoluci and Ramachandran, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination further teaches wherein the processor performs the adding of the new service by generating a new network slice that includes a new user plane function and a new virtual radio access network (these limitations are directed towards an alternative function of Claim 17 that is not invoked).

Claims 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (US 2014/0029439), in view of Condoluci et al (US 2021/0153078), and further in view of Kodaypak et al (US 2018/0359337).
Regarding Claim 4, Shaw, as modified by Condoluci, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach wherein reconfiguring the mobile network includes: adding a new service by generating a new network slice that includes a new user plane function and a new virtual radio access network. 
In the same field of endeavor, Kodaypak teaches wherein reconfiguring the mobile network includes: adding a new service by generating a new network slice that includes a new user plane function and a new virtual radio access network ([0037-0038], slice management component 402 can be utilized to allocate service requests to different core network slices, and determine whether a pre-dedicated core network slice (e.g., that has already been instantiated) is to be allocated for a particular service request or whether a new core network slice is to instantiated to handle the particular service request, the slice management component 402 can select an optimal core network slice (existing or new) that is customized for a service requested by a UE based on information (e.g., received from the service abstraction component 102 and/or radio network control component 104), such as, but not limited to, a UE profile (e.g., comprising UE type data (e.g., IoT, smartphone, tablet, etc.) UE category (CAT-0, CAT-1, CAT-3/4, CAT-M, and the like), usage types, access priority, communication and mobility characteristics, access technology supported by the UE, billing characteristics, etc.), UE location (e.g., geographical location, home or roaming/visiting, etc.), service(s) requested (e.g., type of service), UE and/or network/business based policies, local and/or global network load and/or performance conditions (e.g., real-time and/or current network load and/or performance), etc., the slice management component 402 can allocate control plane and/or user plane supporting functions within a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network reconfiguration based on condition data received from network device indicating future service degradation such that the monitoring and configuration device may need to re-provision network resources to continue service, as taught in Shaw, modified by Condoluci, to further include consideration of whether to select pre-existing slices or generate new slices when choosing the optimal network resources for each device based on its priority, as taught in Kodaypak, in order to reduce the network transport cost and efficiently deliver various services using an optimal core network slice that best fits the end-user service profile (See Kodaypak [0020])
Regarding Claim 5, Shaw, as modified by Condoluci, teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Shaw teaches updating a unified data management entity in the mobile network based on the reconfiguration policy ([0046-0048], monitoring and configuration node 230 may receive condition data 260 from either or both RAN 240 and core network 250, condition data 260 represents any and all condition data or other data described herein, and any number of transmissions of such data and any form of reporting such data, that may be sent from any device, element, or system in any portion of network 201, including RAN 240 and 250, monitoring and configuration node 230 may receive aggregated condition data representing condition data for more than one device that has been aggregated by one or more devices and sent on behalf of a plurality of devices, using the condition data received at monitoring and configuration node 230, this node may analyze the condition of the network, or the portion of the network for which condition data has been received, as a whole to determine whether any configuration changes should be made, then transmit 
In the same field of endeavor, Kodaypak teaches providing an enhanced service to a set of wireless devices in the area based on the reconfiguration policy ([0037-0038], slice management component 402 can be utilized to allocate service requests to different core network slices, and determine whether a pre-dedicated core network slice (e.g., that has already been instantiated) is to be allocated for a particular service request or whether a new core network slice is to instantiated to handle the particular service request, the slice management component 402 can select an optimal core network slice (existing or new) that is customized for a service requested by a UE based on information (e.g., received from the service abstraction component 102 and/or radio network control component 104), such as, but not limited to, a UE profile (e.g., comprising UE type data (e.g., IoT, smartphone, tablet, etc.) UE category (CAT-0, CAT-1, CAT-3/4, CAT-M, and the like), usage types, access priority, communication and mobility characteristics, access technology supported by the UE, billing characteristics, etc.), UE location (e.g., geographical location, home or roaming/visiting, etc.), service(s) requested (e.g., type of service), UE and/or network/business based policies, local and/or global network load and/or performance conditions (e.g., real-time and/or current network load and/or performance), etc., the slice management component 402 can allocate control plane and/or user plane supporting functions within a core network slice based on the type of service requested by the UE and/or the device class/category of the UE, the slice management component 402 can dynamically reroute traffic in-service associated with a given UE and/or service based on its priority).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network reconfiguration based on condition data received from network device indicating future service degradation such that the monitoring and configuration device may need to re-provision network resources to continue service, as taught in Shaw, modified by See Kodaypak [0020])  
Regarding Claim 7, Shaw, as modified by Condoluci, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach wherein the reconfiguring the mobile network based on the reconfiguration policy includes: selecting a set of the wireless devices subscribed for service in the area based on subscription information of the service provider; and providing an enhanced quality of service to the set of the wireless devices.
In the same field of endeavor, Kodaypak teaches wherein the reconfiguring the mobile network based on the reconfiguration policy includes: selecting a set of the wireless devices subscribed for service in the area based on subscription information of the service provider; and providing an enhanced quality of service to the set of the wireless devices ([0037-0038], slice management component 402 can be utilized to allocate service requests to different core network slices, and determine whether a pre-dedicated core network slice (e.g., that has already been instantiated) is to be allocated for a particular service request or whether a new core network slice is to instantiated to handle the particular service request, the slice management component 402 can select an optimal core network slice (existing or new) that is customized for a service requested by a UE based on information (e.g., received from the service abstraction component 102 and/or radio network control component 104), such as, but not limited to, a UE profile (e.g., comprising UE type data (e.g., IoT, smartphone, tablet, etc.) UE category (CAT-0, CAT-1, CAT-3/4, CAT-M, and the like), usage types, access priority, communication and mobility characteristics, access technology supported by the UE, billing characteristics, etc.), UE location (e.g., geographical location, home or roaming/visiting, etc.), service(s) requested (e.g., type of service), UE and/or network/business based policies, local and/or global network load and/or performance 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network reconfiguration based on condition data received from network device indicating future service degradation such that the monitoring and configuration device may need to re-provision network resources to continue service, as taught in Shaw, modified by Condoluci, to further include consideration of device class and category when choosing the optimal network resources for each device based on its priority, as taught in Kodaypak, in order to reduce the network transport cost and efficiently deliver various services using an optimal core network slice that best fits the end-user service profile (See Kodaypak [0020])

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (US 2014/0029439), in view of Condoluci et al (US 2021/0153078), and further in view of Holtmanns et al (US 2014/0047034).
Regarding Claim 10, Shaw teaches a method (Fig. 3) comprising: at a network device of a mobile network and that is executing a network function in a service provider domain ([0055], Fig. 3, method 300 may be performed by any one or more devices such as monitoring and configuration node 230 (~NEF), [0043-0046], Fig. 2, core network 106 may provide the WTRUs 102 a, 102 b, 102 c with access to the networks 112, which may include other wired or wireless networks that are owned and/or operated by other service providers, monitoring and configuration node 230): 

providing to an orchestrator function of the mobile network a request to reconfigure the mobile network to account for the disaster ([0056], Fig. 3, at 320 the data received may be analyzed to determine whether network changes are to be made, at 330 a determination may be made as to whether any network reconfiguration should be performed in order to improve the performance of the network, or avoid future degradation of the network, in light of the data received at block 310 and the analysis performed at block 320, at 340 the appropriate reconfiguration commands may be determined, generated, and transmitted to the appropriate recipient devices [0053-0054], Fig. 2, monitoring and configuration node 230 may transmit configuration commands 270 to elements in network 201 that cause those elements to route traffic around that area, policies may be used based on external data 290 and/or condition data 260, characteristics of an event such as a type, location, track or trajectory (e.g., of a storm, hurricane, etc.), probability of occurrence, population impact, customer impact, duration, technology impact, second order effects, third order effects, etc. of an event may be compared to policies configured on monitoring and configuration node 230 in order to determine the appropriate configuration commands 270 to provide to network devices).  
Shaw fails to teach wherein the network function is a network exposure function (NEF).
In the same field of endeavor, Condoluci teaches wherein the network function is a network exposure function (NEF) ([0083], bearer negotiation during flow establishment in a 5G system, in Fig. 6A 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network reconfiguration based on condition data received from network device indicating future service degradation such that the monitoring and configuration device may need to re-provision network resources to continue service, as taught in Shaw, to further include implementation the monitoring and configuration device as a network exposure function for negotiation bearer and reconfiguration constraints, as taught in Condoluci, in order to ensure all appropriate network entities have knowledge about changes in configuration restraints and that only valid network configurations are provided for the entire duration of data traffic, enhancing service quality in the network overall. (See Condoluci [0004]).
Shaw, as modified by Condoluci, fails to teach authenticating the disaster application function with an authentication server based on attributes included in the notification message.
In the same field of endeavor, Holtmanns teaches authenticating the disaster application function with an authentication server based on attributes included in the notification message ([0048], alert provisioning circuitry 118 may be configured to authenticate the warning message using any of a number of known verification and authentication processes, in some embodiments, the alert provisioning circuitry 118 may use the security information exchanged during or after the registration process (~must be stored to use for subsequent warnings) to authenticate the warning message, for example, the warning message may be signed (e.g. by the public warning system apparatus 150) using a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network reconfiguration based on condition data received from network device indicating future service degradation such that the monitoring and configuration device may need to re-provision network resources to continue service, as taught in Shaw, modified by Condoluci, to further include authenticating the emergency indications received prior to performing any network functions, as taught in Holtmanns, in order to enable a network operator to provide secure, verified, and authenticated disaster response functions. (See Holtmanns [0007])
Regarding Claim 11, Shaw, as modified by Condoluci and Holtmanns, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Shaw further teaches wherein the request to reconfigure the mobile network is provided to the orchestrator function, which is a network orchestrator that reconfigures the mobile network or which is a network repository function (NRF) that checks for network failures based on the attributes of the notification message and provides reconfiguration rules to the network orchestrator ([0046-0049], monitoring and configuration node 230 may receive condition data 260 from either or both RAN 240 and core network 250, network systems such as network performance management systems and operational support systems (OSS) that may provide counters, alarms, errors, etc., condition data 260 represents any and all condition data or other data described herein, and any number of transmissions of such data and any form of reporting such data, that may be sent from any device, element, or system in any portion of network 201, including RAN 240 and 250, monitoring and configuration node 230 may receive aggregated condition data representing condition data for more than one device that has been aggregated by one or more devices and sent on behalf of a plurality of devices, if the condition data as analyzed indicates that there are 
Shaw fails to teach  wherein the authenticating comprises: providing, by the NEF to the authentication server, a request for an authentication of the notification message, the request including a message identifier and a signature obtained from the attributes of the notification message; and obtaining, by the NEF from the authentication server, a response indicating that the notification message is authenticated based on validating the disaster application function and based on validating the notification message using the signature and the message identifier.
In the same field of endeavor, Holtmanns teaches wherein the authenticating comprises: providing, by the NEF to the authentication server, a request for an authentication of the notification message, the request including a message identifier and a signature obtained from the attributes of the notification message; and obtaining, by the NEF from the authentication server, a response indicating that the notification message is authenticated based on validating the disaster application function and based on validating the notification message using the signature and the message identifier ([0048], alert provisioning circuitry 118 may be configured to authenticate the warning message using any of a number of known verification and authentication processes, in some embodiments, the alert provisioning circuitry 118 may use the security information exchanged during or after the registration process (~must be stored to use for subsequent warnings) to authenticate the warning message, for example, the warning message may be signed (e.g. by the public warning system apparatus 150) using a Public Key Infrastructure (PKI), and the alert provisioning circuitry 118 may authenticate the warning 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network reconfiguration based on condition data received from network device indicating future service degradation such that the monitoring and configuration device may need to re-provision network resources to continue service, as taught in Shaw, to further include authenticating the emergency indications received prior to performing any network functions, as taught in Holtmanns, in order to enable a network operator to provide secure, verified, and authenticated disaster response functions. (See Holtmanns [0007])
Regarding Claim 12, Shaw, as modified by Condoluci and Holtmanns, teaches all aspects of the claimed invention as disclosed in Claim 11 above. The combination, particularly Holtmanns, further teaches wherein the signature of the disaster application function is stored in the authentication server along with information about the disaster application function obtained during registration of the disaster application function with the authentication server ([0048], alert provisioning circuitry 118 may be configured to authenticate the warning message using any of a number of known verification and authentication processes, in some embodiments, the alert provisioning circuitry 118 may use the security information exchanged during or after the registration process (~must be stored to use for subsequent warnings) to authenticate the warning message, for example, the warning message may be signed (e.g. by the public warning system apparatus 150) using a Public Key Infrastructure (PKI), and the alert provisioning circuitry 118 may authenticate the warning message using one or more public and private keys, [0020-0021], circuitry includes implementation of functions on server).  
Regarding Claim 13, Shaw, as modified by Condoluci and Holtmanns, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Shaw, further teaches wherein the request to reconfigure includes a location of the disaster, a severity level of the disaster, ~impact and effects indicate priority of the disaster), etc. of an event may be compared to policies configured on monitoring and configuration node 230 in order to determine the appropriate configuration commands 270 to provide to network devices).  
Regarding Claim 14, Shaw, as modified by Condoluci and Holtmanns, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Shaw, further teaches wherein the notification message further includes a first data field indicating a type of the disaster, a second data field indicating a priority of the disaster, and a third data field indicating one or more geographic locations affected by the disaster ([0054], Fig. 2, policies may be used based on external data 290 and/or condition data 260, characteristics of an event such as a type, location, track or trajectory (e.g., of a storm, hurricane, etc.), probability of occurrence, population impact, customer impact, duration, technology impact, second order effects, third order effects (~impact and effects indicate priority of the disaster), etc. of an event may be compared to policies configured on monitoring and configuration node 230 in order to determine the appropriate configuration commands 270 to provide to network devices).
Regarding Claim 21, Shaw, as modified by Condoluci and Holtmanns, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Condoluci further teaches wherein the NEF is a fifth generation (5G) slice specific core network function of a virtualized mobile network core ([0281-0283], [0083]).


Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641